 



Exhibit 10(a)

SECOND AMENDMENT TO CREDIT AGREEMENT

     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Second Amendment”) is made
and entered into as of April 19, 2004 by and among TITAN DISTRIBUTION, INC.,
TITAN INTERNATIONAL, INC., TITAN INVESTMENT CORPORATION, TITAN TIRE CORPORATION,
TITAN TIRE CORPORATION OF NATCHEZ, TITAN TIRE CORPORATION OF TEXAS, TITAN WHEEL
CORPORATION OF ILLINOIS, TITAN WHEEL CORPORATION OF IOWA, TITAN WHEEL
CORPORATION OF SOUTH CAROLINA and TITAN WHEEL CORPORATION OF VIRGINIA (the
“Borrowers”) and the Lenders.

RECITALS

     A. Borrowers, Credit Parties, General Electric Capital Corporation, as
Agent and Lender and the other Lenders are parties to that certain Credit
Agreement, dated as of December 21, 2001 (as amended from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meaning assigned to them in the Credit Agreement.

     B. Titan International, Inc. (“Titan” or “International”) has entered into
an agreement (the “Stock Purchase Agreement”) to purchase Citicorp Venture
Capital, Ltd.’s 4,917,464 shares of Titan common stock for $15,000,000 and in
which Titan agrees to release Citicorp Venture Capital, Ltd. from the Vehicular
Technologies lawsuit.

     C. Borrowers request that the Lenders amend the Credit Agreement as
specifically set forth herein.

AGREEMENT

     In consideration of the Recitals and of the mutual promises and covenants
contained herein, Lenders and Borrowers agree as follows:

     1. Consent and Acknowledgment. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Lenders consent and
acknowledge that the Stock Purchase Agreement is permitted under Section 6.14(g)
of the Credit Agreement.

     2. Second Amendment of Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as follows:

     (a) Term Loan Payments. Section 1.1(b)(ii) of the Credit Agreement is
deleted and replaced with the following:

     ”(ii) From and after the date of the Second Amendment, Borrowers shall pay
the principal amount of the Term Notes in consecutive installments as follows
(for the avoidance of doubt, the following amortization schedule takes into
account all principal prepayments made through the date of the Second Amendment,
including

 



--------------------------------------------------------------------------------



 



the voluntary prepayment of $26,425,000 made as of the date of the Second
Amendment):

          Payment Date

--------------------------------------------------------------------------------

  Installment Amount

--------------------------------------------------------------------------------

July 1, 2004
  $ 2,475,000  
October 1, 2004
  $ 2,475,000  
January 1, 2005
  $ 2,475,000  
January 14, 2005
  $ 52,575,000  

     (b) Prepayments. Section 1.3(a) of the Credit Agreement is deleted and
replaced with the following:

     ”(a) Voluntary Prepayments. Borrowers may at any time on at least five
(5) days’ prior written notice by Borrower Representative to Agent voluntarily
prepay all or part of the Term Loan; provided that (x) any such prepayments
shall be in a minimum amount of $500,000 and integral multiples of $250,000 in
excess of such amount, and (y) other than the voluntary prepayment in the amount
of $26,425,000.00 made on the date of the Second Amendment, any such prepayment
shall be made only on the first day of a calendar month. Any voluntary
prepayment of the Term Loan must be accompanied by the payment of the fee
required by Section 1.9(c), if any. Any partial prepayment of the Term Loan
shall be applied to prepay the scheduled installments of the Term Loan in
inverse order of maturity. Notwithstanding anything to the contrary set forth in
Section 1.3(a), the fee required by Section 1.9(c) shall not apply to the
voluntary prepayment of $26,425,000.00.

     (d) Definitions – Changes. The definition of “Permitted Company Redemption”
in Annex A of the Credit Agreement is deleted and replaced with the following:

     “Permitted Company Redemption” shall mean the redemption by International
after January 1, 2001 of shares of the issued and outstanding common Stock of
International, provided that (a) the amount expended on and after such date for
such redemptions shall amount to, in the aggregate (on a cumulative basis after
such date), not more than $20,500,000, and (b) not more than $500,000 of such
amount shall be used for Non-Stock Purchase Agreement Redemptions.

     (c) Definitions – New. Annex A of the Credit Agreement is amended by adding
to such Annex in alphabetical order the following terms:

     “Non-Stock Purchase Agreement Redemptions” shall mean redemptions or series
of redemptions of Stock of International other than redemptions made pursuant to
the Stock Purchase Agreement.

2



--------------------------------------------------------------------------------



 



     “Stock Purchase Agreement” shall mean that certain Stock Purchase Agreement
dated April 19, 2004 by and between Citicorp Venture Capital, Ltd. and
International.

     3. Conditions Precedent to Effectiveness of Second Amendment. Sections 1
and 2 of this Second Amendment shall not be effective unless and until each of
the following conditions shall have been satisfied in Agent’s discretion (unless
Agent has received written notice of a determination by Lenders of satisfaction
or non-satisfaction of such conditions, in which case such determination shall
control):

     (a) Execution of Second Amendment. Borrowers and the Lenders shall each
have executed and delivered this Second Amendment.

     (b) Acknowledgment of Guarantors. The Acknowledgment and Agreement of each
of the Guarantors set forth at the end of this Second Amendment, shall be duly
executed by each Guarantor.

     (c) Fee. Borrowers shall have paid to Agent an amendment fee in the amount
of $50,000 payable to those Lenders signatory to this Second Amendment in the
amount, with respect to each such Lender, equal to such Lender’s Pro Rata Share,
which fee shall be fully earned and payable in cash on the date hereof. Any
portion of the fee which is not distributed to the Lenders pursuant to this
Section 3(c) shall be returned to the Borrower Representative.

     (d) Stock Purchase Agreement. Borrowers shall have delivered to Agent and
each of the Lenders a fully executed copy of the Stock Purchase Agreement,
including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith.

     (e) Prepayments. Borrowers shall have delivered to Agent the voluntary
prepayment under Section 1.3(a) of $26,425,000.

     4. Representations and Warranties. Borrowers hereby, jointly and severally,
represent and warrant to Agent and the Lenders as follows:

     (a) Recitals. The Recitals in this Second Amendment are true and correct in
all respects.

     (b) Incorporation of Representations. All representations and warranties of
the Borrowers in the Credit Agreement are incorporated herein in full by this
reference and, except with respect to representations and warranties that were
made as of and limited to a specific date, are true and correct as of the date
hereof.

     (c) Corporate Power; Authorization. Borrowers have the corporate or
organizational power, and have been duly authorized by all requisite action
(corporate or otherwise), to execute and deliver this Second Amendment and to
perform their obligations hereunder and thereunder. This Second Amendment has
been duly executed and delivered by each of the Borrowers.

3



--------------------------------------------------------------------------------



 



     (d) Enforceability. This Second Amendment is the legal, valid and binding
obligation of Borrowers, enforceable against each Borrower in accordance with
its terms.

     (e) No Violation. The execution, delivery and performance of this Second
Amendment by each of the Borrowers and the transactions which give rise to the
voluntary prepayment in the amount of $26,425,000 made on the date of this
Second Amendment, do not and will not (i) violate any law, rule, regulation or
court order to which any Borrower is subject; (ii) conflict with or result in a
breach of any Borrower’s Articles of Incorporation, Bylaws, or other
organizational documents or any agreement or instrument to which any Borrower is
party or by which it or its properties are bound, or (iii) result in the
creation or imposition of any lien, security interest or encumbrance on any
property of any Borrower, whether now owned or hereafter acquired, other than
liens in favor of Agent.

     (f) Obligations Absolute. The obligation of Borrowers to repay the Loans,
together with all interest accrued thereon, is absolute and unconditional, and
there exists no right of set off or recoupment, counterclaim or defense of any
nature whatsoever to payment of the Loans.

     (g) Default. No Default or Event of Default exists under the Credit
Agreement or the Loan Documents.

     5. Effect and Construction of Second Amendment. Except as expressly
provided herein, the Loan Documents shall remain in full force and effect in
accordance with their respective terms, and this Second Amendment shall not be
construed to:

     (a) impair the validity, perfection or priority of any lien or security
interest securing the Notes;

     (b) waive or impair any rights, powers or remedies of Agent under the Loan
Documents;

     (c) constitute an election of remedies to the exclusion of any other
remedies;

     (d) constitute an agreement by Agent or require Agent to waive any Defaults
or extend the term of the Credit Agreement or the time for payment of any of the
Loans; or

     (e) evidence the obligations of any Lender to make any further Loans or
other extensions of credit to Borrowers.

     6. Release of Claims and Waiver. Borrowers, hereby release, remise, acquit
and forever discharge Agent, Lenders, and Agent’s and Lenders’ employees,
agents, representatives, consultants, attorneys, fiduciaries, servants,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter arising, for or because of any matter or

4



--------------------------------------------------------------------------------



 



things done, omitted or suffered to be done by any of the Released Parties prior
to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Second Amendment, the
Credit Agreement and the Loan Documents, including but not limited to, claims
relating to any settlement negotiations (all of the foregoing hereinafter called
the “Released Matters”). Borrowers acknowledge that the agreements in this
paragraph are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters. Each Borrower
represents and warrants to Agent and the Lenders that it has not purported to
transfer, assign or otherwise convey any right, title or interest of such
Borrower in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

     7. Costs and Expenses. The Borrowers hereby reaffirm their agreement under
the Credit Agreement to pay or reimburse Agent on demand for all costs and
expenses incurred by Agent in connection with the Credit Agreement, the
Collateral Documents and all other documents contemplated thereby, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all fees and disbursements of counsel to Agent for the services
performed by such counsel in connection with the preparation of this Second
Amendment and the documents and instruments incidental hereto.

     8. Miscellaneous.

     (a) Further Assurances. Borrowers agree to execute such other and further
documents and instruments as Agent may reasonably request to implement the
provisions of this Second Amendment and to perfect and protect the liens and
security interests created by the Credit Agreement.

     (b) Benefit of Agreement. This Second Amendment shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, their
respective successors and assigns. No other person or entity shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Second Amendment.

     (c) Entire Agreement. Except as expressly set forth herein, there are no
agreements or understandings, written or oral, between Borrowers, Lenders or
Agent relating to this Second Amendment, the Credit Agreement or the other Loan
Documents that are not fully and completely set forth herein or therein.

     (d) Severability. The provisions of this Second Amendment are intended to
be severable. If any provisions of this Second Amendment shall be held invalid
or unenforceable in whole or in part in any jurisdiction, such provision shall,
as to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Second Amendment in any jurisdiction.

     (e) Governing Law. This Second Amendment shall be governed by and construed
in accordance with the internal substantive laws of the State of Illinois,
without regard to the choice of law principles of such state.

5



--------------------------------------------------------------------------------



 



     (f) Counterparts; Facsimile Signatures. This Second Amendment may be
executed in any number of counterparts and by different parties to this Second
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

     (g) Notices. Any notices with respect to this Second Amendment shall be
given in the manner provided for in the Credit Agreement.

     (h) Survival. The provisions set forth in Section 6 above shall survive the
Termination Date.

     (i) Amendment. No amendment, modification, rescission, waiver or release of
any provision of this Second Amendment shall be effective unless the same shall
be in writing and signed by the parties hereto.

     (j) References. All references in the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby; and any and all references in
the Security Documents to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended hereby.

     (k) No Other Waiver. The execution of this Second Amendment and acceptance
of any documents related hereto shall not be deemed to be a waiver of any
Default or Event of Default under the Credit Agreement or breach, default or
event of default under any Loan Document or other document held by Agent,
whether or not known to Agent and whether or not existing on the date of this
Second Amendment.

6